                                                                                                                            Exhibit
10.12

 
DEBENTURE
(QUEST CANADA CORP.)
 
QUEST CANADA CORP., a corporation existing under the laws of the Province of
Alberta and having an office and carrying on business in Calgary, Alberta.
 

1.     
Quest Canada Corp. (the "Corporation"), for value received, acknowledges that it
is or may become indebted to the lenders, as more particularly described in
Schedule "B" hereto (the "Lenders") up to the principal amount of FIFTEEN
MILLION UNITED STATES DOLLARS (US$15,000,000.00) (the "Principal Sum") and
covenants and agrees to and with the Lenders that it will pay to the Lenders the
Principal Sum in lawful money of Canada, on demand, and further covenants and
agrees with the Lenders that it will pay to the Lenders interest on the
Principal Sum or so much thereof remaining from time to time owing, and interest
thereon, at such rate or rates per annum as may be provided for in agreements
made between the Lenders and the Corporation from time to time, such rates to
not be less than fifteen percent (15%) in any event, and such interest to be
calculated on the portion or portions of the Principal Sum and interest thereon
as shall from time to time remain unpaid. All payments of principal and interest
are to be made at the addresses of the Lenders shown in Schedule "B" attached
hereto. Interest payable hereunder shall be payable both before and after
maturity and before and after judgment until all monies payable hereunder, with
interest as aforesaid, shall have been fully paid and satisfied. This Debenture
secures payment by the Corporation to the Lenders of all debts and liabilities,
present and future, direct and indirect, absolute and contingent, matured or not
at any time owing by the Corporation to the Lenders, whether arising from
dealings between the Lenders and the Corporation or from any other dealings or
proceedings by which the Lenders may be or become in any manner whatsoever
creditors of the Corporation, and whenever incurred, and whether incurred by the
Corporation alone or with another or others and whether as principal or surety,
including without limitation all interest, commissions, legal and other expenses
and charges (hereinafter collectively called the "Indebtedness").

 
For the purposes of this Debenture, “Note and Warrant Purchase Agreement" means
the note and warrant purchase and sale agreement dated the _____ day of
September, 2005 between the Lenders and Quest Oil Corporation.



2.     
Neither the execution, delivery nor registration of this Debenture nor the
advance in part of the Principal Sum hereby secured shall bind the Lenders to
advance the Principal Sum or any un-advanced portion thereof but nevertheless
the lien and charge hereby created shall take effect forthwith on the execution
hereof and shall be a continuous charge notwithstanding that the balance owing
hereunder may fluctuate and may be from time to time and at any time reduced to
a nil balance and further notwithstanding that the advance of monies hereunder
may be repaid and further advanced, it being understood that such continuous
charge shall be security for any balance of any and all of the Indebtedness at
any time and from time to time payable under the provisions of this Debenture.

 

3.     
The Indebtedness shall be paid without regard to any equities between the
Corporation and the original or intermediate holder hereof or any set-off or
cross-claims and the receipt of the Lenders for the payment of the Indebtedness
will be a good discharge to the Corporation in respect thereof.

 

4.     
As security for the due payment of the Indebtedness and the performance of the
obligations of the Corporation herein contained:

 

(a)     
the Corporation mortgages, charges, grants and assigns to and in favour of the
Lenders as and by way of a first fixed and specific mortgage, charge and
security interest all of its present and after-acquired right, title, estate and
interest in and to that property as may be described and referred to in Schedule
"A" hereto, including proceeds thereof, together with any and all accretions and
accessions thereto, substitutions therefor and any and all fixtures and
attachments and other property at any time or times placed upon or associated
with, or as may be necessary for the effective use and operation of the property
as may be described in the Schedule "A" and which forms part thereof, all of
which, together with any other property subsequently acquired and specifically
mortgaged and charged as herein provided for, is hereinafter collectively
referred to as the "Specifically Mortgaged Property";

 

(b)     
the Corporation mortgages, charges, grants and assigns to and in favour of the
Lenders as and by way of a first floating mortgage, charge and security interest
all of its present and after-acquired right, title, estate and interest in and
to all real property that is not subject to the fixed and specific mortgage,
charge and security interest provided for in clause 4(a), including proceeds
thereof together with any and all accretions and accessions thereto,
substitutions therefor and any and all fixtures and attachments and other
property at any time or times placed upon or associated with, or as may be
necessary for the effective use and operation of, such property; and

 

(c)     
the Corporation mortgages, charges, grants, creates and assigns to and in favour
of the Lenders as and by way of a first mortgage, charge and continuing security
interest, and the Lenders hereby take a continuing security interest, in all of
the Corporation's present and after-acquired personal property of whatsoever
nature and kind and wheresoever situate including, without limitation, its
goods, chattel paper, securities, documents of title, instruments, money and
intangibles, as those terms are defined in the Personal Property Security Act
(Alberta), together with any and all other property and undertakings not
included in clause 4(a) or (b) above.

 

 
For all purposes of this Debenture, the words "Mortgaged Property" mean and
include all present, after-acquired and future undertakings, property and assets
of the Corporation, all as described in subclauses (a), (b) and (c) of this
clause 4.

 
1

--------------------------------------------------------------------------------



5.     
The Corporation hereby covenants and agrees that if at any time during the
currency of this Debenture it shall acquire any property which is in addition to
or incremental to the Specifically Mortgaged Property that has a value in excess
of $100,000.00 it shall, forthwith upon such acquisition, give notice thereof to
the Lenders, and the Corporation does hereby further covenant and agree to
forthwith execute and deliver such deeds, documents, instruments and assurances
as the Lenders may require to subject such property to the specific mortgage and
charge created by clause 4(a) of this Debenture. Further, the Lenders are hereby
granted the right to attach to the Debenture from time to time a land schedule
setting forth those of the Corporation's properties and assets as the Lenders
may determine in their sole discretion, and to revise from time to time such
land schedule as the Lenders may determine in their sole discretion, and the
Corporation hereby authorizes the Lenders to do so as its duly appointed
attorneys. The Corporation ratifies and confirms any and all such actions so
taken by the Lenders from time to time.

 

6.     
The lien, charge and security interest hereby created shall be a continuous
charge notwithstanding that Schedule "A" hereto may be amended from time to time
and further notwithstanding that Schedule "A" may not set forth or describe any
properties from time to time.

 

7.     
This Debenture shall also operate as security for the due observance and
performance of all obligations of the Corporation under all guarantees made by
the Corporation in favour of the Lenders whether the same are made prior to,
concurrent with or after the date hereof, and for the due payment of all monies
that at any time and from time to time become payable by the Corporation to the
Lenders pursuant to any and all such guarantees.

 

8.     
The Corporation represents, warrants and undertakes to and with the Lenders
that:

 

(a)     
the Corporation has good right and lawful authority to grant a security interest
in, convey, assign, transfer, mortgage and charge the Mortgaged Property
according to the true intent and meaning of this Debenture;

 

(b)     
this Debenture constitutes legal, valid and binding obligations of the
Corporation, enforceable in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency or similar laws affecting creditor’s rights
generally and to the availability of equitable remedies; and

 

(c)     
the Mortgaged Property is, and will continue to be, free and clear of all
adverse claims, mortgages, liens and charges of any nature whatsoever other than
those in favour of the Lenders and those described below:

 

(i)     
liens for taxes, assessments or governmental charges not yet due or delinquent;

 

(ii)     
builder's, carrier's, warehouseman's, mechanic's or other similar liens
incidental to construction or operations which have not been filed pursuant to
law and relate to obligations not due or delinquent;

 

(iii)     
liens in favour of a public utility or any municipality or governmental or other
authority when required by such public utility or municipality or other
authority in connection with the operations of the Corporation in the ordinary
course of business of the Corporation, which in the aggregate do not detract
materially from the value of any part of the Mortgaged Property or its use in
the operations of the Corporation; and

 

(iv)     
liens (not filed pursuant to law) incurred or created in the ordinary course of
business of the Corporation and in accordance with sound industry practice in
respect of any of the Mortgaged Property as security in favour of any other
person who is conducting the exploration, development or operation of the
property to which such liens relate, as to the Corporation's proportionate share
of the costs and expenses of such exploration, development or operation; and
provided the payment of such costs and expenses are not due or delinquent;

 
(Items (i) to (iv) above are collectively referred to hereinafter as the
"Permitted Encumbrances").
 

(d)     
the Corporation has complied in all material respects with applicable
legislation governing the Corporation and the Mortgaged Property, including
without limitation all environmental legislation;

 

(e)     
the Corporation is not aware of any material environmental damage, pollution or
contamination whatsoever relating to the Mortgaged Property, whether arising
from or relating to the drilling of wells or conduct of operations, the
production of petroleum substances or otherwise; and

 

(f)     
the Corporation is not aware of any investigation, order, notification, request
or other proceedings issued or commenced under any federal, provincial, or local
environmental pollution law, regulation or ordinance respecting the Mortgaged
Property or the Corporation, or any non-compliance with or violation of such
notice, proceedings or laws.

 

9.      
Notwithstanding anything in this Debenture, it is understood and agreed that the
security interest created hereby shall not extend or apply to the last day of
the term of any lease or any agreement therefor but upon the enforcement of this
Debenture the Corporation shall stand possessed of such last day in trust to
assign the same to any person, firm or corporation acquiring such term.

 

10.     
The Corporation shall not, without the prior express written consent of the
Lenders, not to be unreasonably withheld:

 

(a)     
grant, create or assume any mortgage, pledge, charge or other encumbrance of
whatsoever nature or kind charging the whole or any part of the Mortgaged
Property, whether specifically, by way of floating charge, by way of security
interest, or otherwise, other than the Permitted Encumbrances;

 

(b)     
suffer or permit any lien or encumbrance not expressly permitted by this
Debenture to rank in priority to or pari passu with this Debenture or to arise
or exist against the Mortgaged Property or any part thereof; or

 

(c)     
do anything which from time to time the Corporation has agreed not to do under
the provisions of any other agreement or instrument with the Lenders.

 
2

--------------------------------------------------------------------------------



11.     
The Corporation shall:

 

(a)     
carry on and continuously conduct its business in a manner consistent with
generally accepted industry practices; to the extent it is able, maintain,
repair and keep in good working order and condition in accordance with generally
accepted industry practices the Mortgaged Property; pay all rents and royalties
and observe all material covenants reserved by and contained in all leases
through which the Corporation holds an interest in any Mortgaged Property other
than those leases respecting lands that are to be abandoned and reclaimed in the
ordinary course of the Corporation's business; and carry on business and operate
those oil and gas assets which it is operator of in accordance with good
oilfield practices, accepted industry standards and all applicable agreements,
regulations and laws;

 

(b)     
insure and keep insured such of the Mortgaged Property as is of a nature usually
insured against loss or damage by fire or other causes to its full insurable
value in a company or companies acceptable to the Lenders and at the request of
the Lenders assign to the Lenders all monies payable in respect of any and all
such insurance;

 

(c)     
maintain adequate and appropriate insurance, including insurance for public
liability, blow-outs, and all-risk perils in a company or companies acceptable
to the Lenders and at the request of the Lenders assign to the Lenders all
monies payable in respect of any and all such insurance;

 

(d)     
defend title to the Mortgaged Property against the claims and demands of all
persons, firms or corporations whomsoever;

 

(e)     
if requested, provide to the Lenders from time to time such information about
the Mortgaged Property and the Corporation as the Lenders may reasonably
request;

 

(f)     
abide by, observe and perform the terms and covenants of all agreements entered
into from time to time with the Lenders;

 

(g)     
upon reasonable notice by the Lenders, allow the Lenders access to visit and
inspect the Mortgaged Property;

 

(h)     
notify the Lenders in writing immediately in the event that a contaminant spill,
emission or any other environmental damage whatsoever:

 

(i)     
occurs or is discovered on any property in which the Corporation holds an
interest, or on any property adjacent to such property; or

 

(ii)     
results from, directly or indirectly, any operation conducted by or on behalf of
the Corporation,

 
that may have a material adverse effect on the Corporation or the Mortgaged
Property;
 

(i)     
notify the Lenders in writing immediately upon receiving any notice, order or
decree, or being subject to any fine, under any environmental law, regulation,
rule, order, procedure or control that may have, singly or in the aggregate, a
material adverse effect on the Corporation or the Mortgaged Property; and

 

(j)     
provide to the Lenders, at the Corporation’s expense, immediately upon receiving
a request therefor from the Lenders, any and all reports, studies, information
and documents the Lenders may require or request respecting the environmental
condition of any of the Mortgaged Property or any liability the Corporation may
have for environmental damage, including without limitation any studies or
reports which the Lenders request be prepared, such studies or reports to be
prepared by a firm acceptable to the Lenders; in the event these studies or
reports disclose that all applicable environmental laws, regulations, orders,
procedures and controls have not been or are not being complied with, the
Corporation shall take all action necessary to ensure that compliance is
effected by the date stipulated by the Lenders.

 

12.     
In the event of a loss under any of the insurance maintained by the Corporation,
the Lenders, at its option, may apply the insurance proceeds on account of the
Principal Sum and interest secured hereby or may apply the same to rebuilding,
repairing and restoring the Mortgaged Property, or may apply the same partly for
one purpose and partly for the other purpose.

 
3

--------------------------------------------------------------------------------



13.     
The Indebtedness shall immediately become due and payable, whether with or
without prior demand therefor, and the security hereby constituted shall become
immediately enforceable:

 

(a)     
if the Corporation makes default in payment when due of any indebtedness or
liability to the Lenders whether secured hereby or not;

 

(b)     
if and when the Corporation shall make default in payment of any part of the
Indebtedness on the days appointed for payment under this Debenture or otherwise
or, in the case of the Principal Sum, upon demand being made for payment
thereof;

 

(c)     
if and when there is any breach of, or there exists a default under, any of the
covenants contained in clause 11 hereof, and such breach or default remains
unrectified thirty (30) days after the Lenders have given notice thereof to the
Corporation, the Corporation acknowledging that this curative period does not
alter the demand nature of the Indebtedness and that the Lenders may demand
payment in full of the Indebtedness at any time, and that if such demand is made
the security hereby constituted shall become immediately enforceable without
prejudice to the Lenders' other rights and remedies;

 

(d)     
a representation or warranty contained herein is or becomes untrue in any
material respect, or if the Corporation shall commit any breach of, or there
exists a default under, any of the covenants contained in clause 10 hereof;

 

(e)     
if the Corporation shall become in breach or default in the observance or
performance of any term, condition, covenant, agreement, representation or
warranty contained in any present or future agreement between the Lenders and
the Corporation and the breach or default is not remedied within the grace
period (if any) set forth in such agreement;

 

(f)     
if the Corporation threatens to commit or commits any act or acts of bankruptcy;
if a petition in bankruptcy is filed or presented against the Corporation; if
the Corporation makes any assignment for the benefit of its creditors or if the
Corporation enters into any arrangement with its creditors; if the Corporation
becomes bankrupt or insolvent, or makes an authorized assignment pursuant to the
Bankruptcy and Insolvency Act or any substitute or replacement legislation
therefor; if proceedings are commenced to appoint a receiver, receiver/manager,
or trustee in respect of the assets of the Corporation; if the Corporation is
party to any transaction which is or falls within the contemplation of any
fraudulent preferences legislation; if a petition is filed, an order made, a
resolution passed or any proceedings are taken for the dissolution, liquidation
or winding-up of the Corporation; if the Corporation ceases or threatens to
cease to carry on its business; if proceedings are commenced for the suspension
of the business of the Corporation; if the Corporation sells or disposes of its
assets other than as expressly permitted in this Debenture; if any judgment
against the Corporation shall remain unsatisfied for a period in excess of
thirty (30) days; if any proceedings are commenced against the Corporation under
the Companies Creditors Arrangement Act or the Bankruptcy and Insolvency Act or
any substitute or replacement legislation therefor;

 
For the purposes of this Debenture, "Events of Default" means the events
described in any of the subclauses in this Clause 13.
 
Nothing in this clause or elsewhere in this Debenture shall in any way alter the
demand nature of the Indebtedness or any part thereof, and the Lenders may, if
they deem advisable, in their sole and absolute discretion, demand payment in
full of the Indebtedness (and of all other indebtedness and obligations secured
hereby) at any time, and if such demand is made the security hereby constituted
shall become immediately enforceable without prejudice to the Lenders' other
rights and remedies.
 

14.     
If the Indebtedness or any portion thereof is not paid by the Corporation upon
demand made by the Lenders, whether before or after an Event of Default, or if
an Event of Default occurs, all of the Indebtedness shall automatically become
immediately due and payable and the Corporation shall immediately pay to the
Lenders all amounts owing in respect of the Indebtedness. Without restricting
anything herein contained, it is the intent and purpose hereof that the
Indebtedness shall become payable and be paid on demand or upon the occurrence
of an Event of Default without any requirement of time or further notice of any
kind, all of which are expressly waived by the Corporation.

 
4

--------------------------------------------------------------------------------



15.     
If the security hereby constituted shall become enforceable pursuant to the
terms hereof, and the Corporation acknowledges to and agrees with the Lenders
that the Lenders may enter into possession of all or any part of the Mortgaged
Property, or the Lenders may commence such legal action or other proceedings
(including, without limitation, actions or proceedings seeking foreclosure
and/or sale and the appointment of a receiver, which term as used in this
Debenture includes a receiver-manager) as it in its sole and absolute discretion
may deem expedient and realize upon any security granted in favour of the
Lenders, all without the obligation to marshal its security and without any
additional notice, presentation, demand or protest, all of which the Corporation
hereby expressly waives. Upon the security hereby constituted becoming
enforceable pursuant to the terms hereof, the Corporation shall be deemed
thereupon to have irrevocably appointed the Lenders as its true and lawful
attorney, for and in its name, place and stead, to execute and deliver for and
on behalf of the Corporation all such transfers, leases, mortgages, grants,
pledges, deeds, documents, instruments and assurances and do and perform all
such acts and things as may be necessary or advisable to carry out the rights,
remedies and powers hereby granted to the Lenders. The rights and remedies of
the Lenders hereunder are cumulative, are in addition to and are not in
substitution for any rights or remedies provided by law or contained in any
other agreement, instrument, or security heretofore or hereafter granted by the
Corporation in favour of the Lenders, and any and all such rights or remedies
may be exercised independently or concurrently by the Lenders.

 

16.     
The Lenders may, at any time after the security hereby constituted shall have
become enforceable, appoint any person, firm or corporation, whether an officer
or employee of the Lenders or not, to be a receiver of all or any part of the
Mortgaged Property and may from time to time remove any receiver so appointed
and appoint another in its stead and the Lenders shall not in any way be
responsible for any misconduct or negligence on the part of any such receiver.

 

17.     
A receiver so appointed shall, for the purposes of responsibility for his acts,
be deemed to be the agent of the Corporation and not of the Lenders, and shall
(unless limited by applicable legislation) have power:

 

(a)     
to take possession of, collect and otherwise assume control all or such part of
the Mortgaged Property as the receiver deems appropriate from time to time and
for that purpose take any proceedings in the name of the Corporation or
otherwise;

 

(b)     
to carry on or to concur in the carrying on of the business of the Corporation;

 

(c)     
to sell or lease or concur in selling or leasing all or any part of the
Mortgaged Property;

 

(d)     
to make any arrangement or compromise which the receiver may consider expedient;

 

(e)     
to prosecute and defend all suits, proceedings and actions which the receiver
considers necessary or advisable for the proper protection of the Mortgaged
Property; and

 

(f)     
for any one or more of the above purposes, to borrow money and grant security
for the repayment thereof and all amounts so borrowed, together with interest
thereon, may form a first fixed charge upon the Mortgaged Property,

 
and for the purposes aforesaid, the Corporation hereby authorizes a receiver so
appointed (and by these presents does so appoint such receiver its true and
lawful attorney for and in its name, place and stead) to execute and deliver for
and on behalf of the Corporation all such transfers, leases, mortgages, deeds,
documents, instruments and assurances and do and perform all such acts and
things as may be necessary or advisable to carry out the powers hereby granted,
subject to applicable law. Further, the receiver shall be vested with such other
discretions and powers as may be granted in the instrument of appointment and
any supplement thereto. The aforesaid authorization and appointment shall in no
way limit, restrict or derogate from, in any manner whatsoever, those powers and
authorities which such receiver shall otherwise have and enjoy.
 
The net profits of carrying on the business of the Corporation and the net
proceeds of sale of the Mortgaged Property, or any part or parts thereof, shall
be applied by the receiver, subject to the claim of all secured and unsecured
creditors (if any), ranking in priority to this Debenture:
 

 
Firstly:
in payment of all costs and expenses of and incidental to the appointment of the
receiver and the exercise by him of all or any of the aforesaid powers,
including the reasonable remuneration of the receiver and all other costs and
expenses properly paid or payable by the receiver;

 

 
Secondly:
in and towards payment to the Lenders of the Indebtedness to be applied by the
Lenders thereto at their discretion to any interest or principal remaining
payable or due on or under this Debenture; and

 
Thirdly:      any surplus shall be paid to the Corporation.
 
The Lenders shall have no liability to the receiver for the receiver's
remuneration, costs, charges or expenses.
 
5

--------------------------------------------------------------------------------



18.     
The Corporation acknowledges that if a stay of proceedings is issued against the
Corporation pursuant to the Bankruptcy and Insolvency Act, the Companies’
Creditors Arrangements Act or otherwise, the Lenders would be irreparably harmed
and materially prejudiced if any proceeds of the Mortgaged Property were used
for any purpose other than the repayment of the debts secured hereby, and the
Corporation hereby acknowledges and agrees that any proceeds of the Mortgaged
Property received by the Corporation while such stay is in effect shall be
received and held in trust for the Lenders.

 

19.     
If the security hereby constituted shall become enforceable, the Lenders may,
either before or after any entry, and to the extent permitted by law, sell and
dispose of the Mortgaged Property, either as a whole or in separate parcels, at
a public auction or by tender or by private sale at such time or times as the
Lenders may determine, with or without notice to the Corporation, and may make
any such sale, either for cash or credit or part cash and part credit or any
other arrangement providing for deferred payment, and with or without
advertisement, and with or without a reserve bid as the Lenders may see fit, and
the Lenders may also rescind or vary any contract of sale that may have been
entered into and resell with or under any of the powers conferred hereunder and
adjourn any such sale from time to time and may execute and deliver to the
purchaser or purchasers of the Mortgaged Property or any part thereof a good and
sufficient deed or conveyance or deeds or conveyances for the same, the Lenders
being hereby constituted the irrevocable attorney of the Corporation for the
purpose of making such sale and executing such deeds or conveyances, and any
such sale made as aforesaid shall be a perpetual bar both in law and in equity
against the Corporation and all other persons claiming all or any part of the
Mortgaged Property by, from, through or under the Corporation.

 

20.     
Notwithstanding the terms of this Debenture, the Corporation shall remain liable
to perform all of its duties and obligations in regard to the Mortgaged Property
(including without limitation all of its duties and obligations arising under
any leases, licenses, permits, reservations, contracts, agreements, instruments,
contractual rights and governmental orders and authorizations now or hereafter
pertaining thereto) to the same extent as if this Debenture had not been
executed, and the exercise by the Lenders of their rights and remedies under or
in regard to this Debenture shall not release the Corporation from such duties,
the Lenders having no liability for such duties and obligations by reason only
of the execution and delivery of this Debenture.

 

21.     
The Lenders may (at any time and from time to time) pay or satisfy any lien,
charge or encumbrance now existing or hereafter created or claimed upon the
Mortgaged Property, or any part thereof, and all amounts so paid shall be added
to the debt hereby secured and the same shall be payable forthwith with interest
at the rate provided for herein and all amounts so paid, with interest thereon
as aforesaid, shall be charged upon the Mortgaged Property.

 

22.     
The Corporation hereby indemnifies and agrees to hold harmless the Lenders and
their successors and assigns from and against all liabilities, actions, claims,
demands, judgments, costs (including all reasonable legal fees and expenses
whatsoever), charges and reasonable legal fees that may be made against or
incurred by the Lenders arising directly or indirectly by reason of any claim,
action or charge that the Lenders have received funds that are or may be the
property of or be claimed by a third person, either before or after the payment
in full of the Principal Sum, interest and other monies secured hereby and
either before or after the release either wholly or partially of the mortgage,
charge and security interest created hereby; and the Lenders shall have the
right to defend against any such claims, actions and charges, and claim from the
Corporation all expenses incurred by the Lenders in connection therewith,
including without limitation all reasonable legal fees and expenses whatsoever
that may be paid by the Lenders in connection therewith. This covenant and
indemnity shall survive the repayment of the Indebtedness and shall remain in
full force and effect for the benefit of the Lenders notwithstanding the full or
partial release of the mortgage, charge and security interest created hereby, or
any foreclosure in respect thereof. If any such claim, action or charge as
aforesaid is made after the full or partial release of the mortgage, charge and
security interest created hereby, or any foreclosure in respect thereof, such
mortgage, charge and security interest shall automatically be reinstated without
any further action by the Corporation or the Lenders, as if and as though such
security interest had never been released or foreclosed, and shall constitute
security for all such amounts claimed by the Lenders pursuant to this indemnity.

 

23.     
The Corporation hereby indemnifies and agrees to hold harmless the Lenders from
and against any and all liabilities, actions, claims, demands, judgments, costs
(including all reasonable legal fees and expenses whatsoever), charges, fines,
penal or administrative sanctions suffered by the Lenders, to the extent same
are not caused by the gross negligence or willful misconduct of the Lenders,
relating directly or indirectly to the Corporation or the Mortgaged Property and
arising directly or indirectly out of: (a) any breach of or claim under federal,
provincial, or local environmental laws or regulations, including: (i) all costs
of any required or necessary repair, clean-up, detoxification, or other
compliance with any federal, provincial, or local environmental laws or
regulations (whether such action is required or necessary) and; (ii) all costs
of determining whether any of the Corporation’s activities are in compliance and
causing such activities to be in compliance with all federal, provincial, or
local environmental laws or regulations and; (b) damages to persons or property,
and the Lenders' reasonable legal and consultant’s fees and expenses and court
costs in respect thereof. This covenant and indemnity shall survive the
repayment of the Indebtedness and shall continue in full force and effect for
the benefit of the Lenders notwithstanding the full or partial release of the
mortgage, charge and security interest created hereby, or any foreclosure in
respect thereof. If any amount becomes payable pursuant to this indemnity after
the full or partial release of the mortgage, charge and security interest
created hereby, or any foreclosure in respect thereof, such mortgage, charge and
security interest shall automatically be reinstated without any further action
by the Corporation or the Lenders, as if and as though such security interest
had never been released or foreclosed, and shall constitute security for all
such amounts claimed by the Lenders pursuant to this indemnity.

 
6

--------------------------------------------------------------------------------



24.     
Unless caused by the gross negligence or willful misconduct of the Lenders, any
receiver or any agent of the Lenders, neither the Lenders nor any receiver nor
any agent of the Lenders shall: (i) be responsible or liable for any debts
contracted by it, for damages to persons or property, for salaries or for
non-fulfillment of contracts during any period when the Lenders or any receiver
shall manage or be in possession of any security interest created hereby; (ii)
be liable to account as mortgagee in possession or for anything except actual
receipts or be liable for any loss on realization or for any default or omission
for which a mortgagee in possession may be liable; (iii) nor be bound to do,
observe or perform or to see to the observance or performance by the Corporation
of any obligations or covenants imposed upon the Corporation; (iv) nor in the
case of any chattel paper, security or instrument, be obligated to preserve
rights against any other persons. The Corporation hereby waives any law
permitted to be waived by it which imposes higher or greater obligations upon
the Lenders or any receiver than aforesaid.

 

25.     
The Corporation hereby indemnifies and agrees to save harmless the Lenders and
every receiver from and against any and all any and all liabilities, actions,
claims, demands, judgments, costs (including all reasonable legal fees and
expenses whatsoever), charges, fines, penal or administrative sanctions made
against, suffered or incurred by the Lenders or any receiver and relating
directly or indirectly to the taking of this Debenture, unless the foregoing is
suffered or incurred due to the gross negligence or willful misconduct of the
Lenders or such receiver; and the Lenders and every receiver shall have the
right to defend against any such liabilities, actions, claims, demands, charges
and sanctions and to claim from the Corporation all expenses incurred in
connection therewith (including all reasonable legal fees and expenses
whatsoever). It is understood and agreed that the covenants and conditions of
this clause shall remain in full force and effect notwithstanding the payment or
release, either partially or wholly, of the mortgage, charge and security
interest created hereby, or any foreclosure in respect thereof. If any amount
becomes payable pursuant to this indemnity after the full or partial release of
the mortgage, charge and security interest created hereby, or any foreclosure in
respect thereof, such mortgage, charge and security interest shall automatically
be reinstated without any further action by the Corporation or the Lenders, as
if and as though such security interest had never been released or foreclosed,
and shall constitute security for all such amounts claimed by the Lenders
pursuant to this indemnity.

 

26.     
The Indebtedness will be paid in lawful money of the United States in favour of
the Lenders payable at the addresses of the Lenders shown in Schedule "B"
attached hereto, as the same shall become due and payable hereunder.
 

27.    
(a)No postponement or partial release or discharge of the mortgages and charges
created by this Debenture shall in any way operate or be construed to release or
discharge the security hereby constituted except as therein specified, or to
release or discharge the Corporation from any obligation or liability to the
Lenders under this Debenture.

 

(b)     
The Lenders may waive any breach or default by the Corporation of any of the
provisions contained in this Debenture or any breach or default by the
Corporation in the observance or performance of any covenant or condition
required to be observed or performed by the Corporation under the terms of this
Debenture; provided that any such waiver shall apply only to the particular
breach or default waived and shall not operate as a waiver of any other or
future breach or default. Further, no delay or omission upon the part of the
Lenders to exercise any right or power hereunder shall impair such right or
power or be considered to be a waiver of any breach or default or any
acquiescence thereunder.

 

(c)     
The taking of a judgment or judgments by the Lenders on any of the covenants
herein contained or on any of the covenants contained in any further or
associated security documentation taken pursuant hereto shall not operate as a
merger of the said covenants nor affect the right of the Lenders to interest at
the applicable rates and times as provided for herein.

 

(d)     
Nothing in this Debenture shall be construed as a subordination by the Lenders
of the mortgages, charges and security interests created hereby to any of the
Permitted Encumbrances, it being the intent that all such mortgages, charges and
security interests shall be a first mortgage, charge and security interest.

 

28.     
The security hereby created is in addition to and not in substitution for any
other security or securities which the Lenders may now or from time to time hold
or take from the Corporation.

 

29.     
Each Lender agrees and acknowledges that this Debenture is being held by the
Lenders to secure the Indebtedness on a pari passu basis. Each of the Lenders
hereby acknowledges that to the extent permitted by law, the Mortgaged Property
and the remedies provided under this Debenture to the Lenders are for the
benefit of the Lenders collectively and acting together and not severally and
further acknowledges that its rights hereunder and under any Mortgaged Property
are to be exercised not severally, but by an agent upon the decision of a
majority of Lenders, where a majority of Lenders means a group of Lenders who
collectively represent 51% of the value of the indebtedness owing to the Lenders
under the senior secured convertible promissory notes issued under the Note and
Warrant Purchase Agreement (the "Majority Lenders"). The Majority Lenders shall
appoint such agent (the "Agent"). Accordingly, notwithstanding any of the
provisions contained herein, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder but that such action
shall be taken only by the Agent with the prior written agreement of the
Majority Lenders. Each of the Lenders hereby further covenants and agrees that
upon any such written agreement being given, it shall co-operate fully with the
Agent to the extent requested by the Agent. Notwithstanding the foregoing, in
the absence of instructions from the Lenders and where in the sole opinion of
the Agent, acting reasonably and in good faith, the exigencies of the situation
warrant such action, the Agent may without notice to or consent of the Lenders
take such action on behalf of the Lenders as it deems appropriate or desirable
in the interest of the Lenders.

 

30.     
The Corporation hereby agrees to pay to the Lenders, forthwith upon demand, all
reasonable costs, charges and expenses (including all legal fees and expenses)
which the Lenders suffer or incur in connection with the preparation, execution,
delivery, registration, administration, defending, amendment and enforcement of
this Debenture together with interest thereon at the rate provided for herein
from the date the Lenders make demand for payment of such costs, charges and
expenses so suffered or incurred.

 

31.     
The Corporation, by executing this Debenture, hereby acknowledges and agrees
that:

 

(a)     
value has been given by the Lenders;

 

(b)     
the Corporation has rights in the Mortgaged Property;

 

(c)     
there is no agreement to postpone the attachment of the security interest hereby
created;

 

(d)     
the Corporation has received a duplicate original of this Debenture;

 

(e)     
notwithstanding that the mortgage, charge and security interest created pursuant
to clause 4(b) is stated to be a floating charge, the time for attachment of the
mortgage, charge and security interest created pursuant to this Debenture has
not been postponed and is intended to attach when this Debenture is signed by
the Corporation, and attaches at that time to property in which the Corporation
then has any right, title or interest and attaches to property in which the
Corporation subsequently acquires any right, title or interest at the time when
the Corporation first acquires such right, title or interest; and

 

(f)     
the Corporation hereby waives its right to receive a copy of any financing
statement or financing change statement or notice registered by the Lenders in
connection with this Debenture and any statement issued with respect thereto
where such waiver is not otherwise prohibited.

 
7

--------------------------------------------------------------------------------



32.     
Any notice, direction or other instrument required or permitted to be given
under this Debenture by the Lenders to the Corporation, or by the Corporation to
the Lenders, will be in writing and may be given by delivering same or by fax to
the following address:

 
If to the Corporation:
 
Quest Canada Corp.·
Calgary, AB ·
Attention: ·
Facsimile: ·


If to the Lenders:
 
See names and addresses shown on Schedule "B" attached hereto.


Any communication aforesaid will:
 

 
(a)
if delivered, be deemed to have been given or made at the time of delivery; and

 

 
(b)
if sent by electronic communication, be deemed to have been given or made on the
day it was sent if confirmation of receipt is obtained during normal business
hours on that day, or on the next day if confirmation is received after normal
business hours.

 
The Lenders and the Corporation may change their respective addresses for
service as set forth in this clause by giving notice thereof to the other as
herein provided for.
 

33.     
The Corporation shall execute and deliver to the Lenders such further and other
deeds, documents, instruments and assurances and do or cause to be done all such
other acts and things as may be required by the Lenders from time to time to
give full force and effect to this Debenture and the mortgages, charges and
security interests created hereby.

 

34.     
The Corporation hereby authorizes the Lenders to file or register such financing
statements, financing change statements and other documents as the Lenders may
deem appropriate to perfect on an ongoing basis and continue the mortgage,
charge and security interest created hereby and to protect and preserve the
Mortgaged Property.

 

35.     
This Debenture shall enure to the benefit of the Lenders and their successors
and assigns and shall be binding upon the Corporation and its successors and
assigns.

 

36.     
This Debenture shall be interpreted and governed by the laws in force in the
Province of Alberta, except as and to the extent that the laws of any
jurisdiction may otherwise validly require, and the Corporation irrevocably
submits to the jurisdiction of the Courts of the Province of Alberta.

 

37.     
To the extent that any of the Mortgaged Property is in the Province of
Saskatchewan or this Debenture is governed by the laws of Saskatchewan, the
Corporation agrees that the Limitation of Civil Rights Act, the Land Contracts
(Actions) Act and Part IV (excepting only section 46) of the Saskatchewan Farm
Security Act do not apply insofar as they relate to actions as defined in those
Acts, or insofar as they relate to or affect this Debenture, the rights of the
Lender under this Debenture or any instrument, mortgage, charge, pledge,
hypothecation, lien (statutory or otherwise), assignment, financial lease, title
retention agreement or arrangement, security interest or other encumbrance of
any nature however arising, security agreement or other document of any nature
that renews, extends or is collateral to this Debenture.

 

38.     
Time shall be of the essence hereof.

 

39.     
The Corporation acknowledges and agrees that in the event that it amalgamates or
merges with any other corporation or corporations, it is the intention of the
Corporation and the Lenders that the term "Corporation" when used herein shall
apply to each of the amalgamating corporations and to the resulting amalgamated
corporation, such that the mortgage, charge and security interest created hereby
shall secure all present and future Indebtedness to the Lenders of each of the
amalgamating corporations and the amalgamated corporation. The mortgage, charge
and security interest created hereby will attach to all of the Mortgaged
Property owned by each corporation amalgamating with the Corporation and by the
amalgamated corporation at the time of the amalgamation, and shall attach to any
Mortgaged Property thereafter owned or acquired by the amalgamated corporation.

 

40.     
The provisions of the Note and Warrant Purchase Agreement are not superseded by
or merged in the execution or registration of this Debenture, and the provisions
of the Note and Warrant Purchase Agreement shall remain in full force and effect
until all of the conditions thereof to be observed and performed by the
Corporation have been fully paid and satisfied, provided however that in the
event of a conflict between the terms of the Note and Warrant Purchase Agreement
and the terms of this Debenture, the terms of the Note and Warrant Purchase
Agreement shall prevail. Notwithstanding the foregoing, if there is any right or
remedy of the Lenders set forth in this Debenture which is not set forth in the
Note and Warrant Purchase Agreement, such right or remedy shall not constitute a
conflict.

 

41.     
Any provision of this Debenture which is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
Debenture, all without affecting the remaining provisions of this Debenture or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

42.     
To the full extent that it may lawfully do so, the Corporation hereby:

 

(a)     
waives and disclaims any benefit of, and shall not have or assert any right
under any statute or rule of law pertaining to the marshalling of assets; and

 

(b)     
agrees that it shall not have or assert any right or equity of redemption or any
right under any statute or otherwise to redeem the Mortgaged Property or any
part thereof after the sale hereunder to any person whether such sale is by the
Lenders, any receiver or otherwise, notwithstanding, if such should be the case,
that the Lenders may have purchased same.

 

43.     
This Debenture may be executed in separate counterparts and by facsimile. Each
counterpart, when so executed and delivered, shall be deemed to be an original,
and all such counterparts taken together shall constitute one and the same
instrument.

 

677965.v5 

8

--------------------------------------------------------------------------------

- -

In witness whereof the Corporation and the Lenders have attested by the
signature of their proper officer or officers, or persons duly authorized in
that behalf, this ______ day of September, 2005.
 
QUEST CANADA CORP.
 
LENDERS
 
Per:___________________________
Name: Cameron King
Title: President and Chief Executive Officer
 
Per:______________________________
Name:
Title:
   
 
Per:______________________________
Name:
Title:
   
 
Per:______________________________
Name:
Title:
   
 
Per:______________________________
Name:
Title:



 

677965.v5 

9

--------------------------------------------------------------------------------

- -


SCHEDULE "A" ATTACHED TO AND FORMING PART OF THE DEBENTURE GRANTED BY QUEST
CANADA CORP. TO THE LENDERS AND DATED THE ____ DAY OF SEPTEMBER, 2005






Specifically Mortgaged Property
 
The Specifically Mortgaged Property referred to in clause 4(a) to the Debenture
to which this Schedule "A" forms part consists of all of the present and
after-acquired right, title and interest of the Corporation in and to:
 

 
(a)
all petroleum, natural gas and related hydrocarbons or minerals in place or in
storage within, upon or under the lands set forth in Exhibit "1" hereunto
annexed and made part of this Schedule "A" (the interest of the Corporation
therein being represented to be not less than that set forth in Exhibit "1") and
all lands now or hereafter pooled, unitized, grouped or otherwise combined for
production or other purposes with said lands; and

 

 
(b)
all rights, licences, agreements, leases, permits, servitudes, easements, rights
of way, rights of entry and other surface rights, governmental or administrative
authorizations, licenses, permits and consents and other rights now owned or
hereafter acquired by the Corporation under which the Corporation derives or
holds the right to enter upon and use the lands in Exhibit 1 (and any lands with
which said lands are now or hereafter pooled, unitized, grouped or otherwise
combined) including without limitation the right to drill for, produce, store,
gather, treat, process, ship, or transport hydrocarbons now or hereafter
produced or allocated to the lands in Exhibit 1 (and all lands with which said
lands are now or are hereafter pooled, unitized, grouped or otherwise combined);
and

 

 
(c)
all the estate or interest of the Corporation in or to any of the said
hydrocarbons or minerals, rights, licences, permits and lands; and

 

 
(d)
all the right, title and interest of the Corporation in and to all surface and
subsurface machinery, apparatus, equipment, field facilities and other property
and assets of whatsoever nature and kind (including without limitation all
wells, casing, tubing, rods, pumps and pumping equipment, Christmas trees and
other wellhead equipment, separators, flow lines, pipelines, tanks, treaters,
heaters, plans and systems to gather, treat and/or compress hydrocarbons, plants
and systems to treat, dispose of or inject water or other substances, power
plants, poles, lines, transformers, starters, controllers, machine shops, tools,
spare parts and spare equipment, telephone, radio and other communication
equipment, racks and storage facilities) used, useful, or intended to be used in
connection with operations on or relating to the lands set forth in Exhibit "1"
(and lands with which said lands are now or hereafter pooled, unitized, grouped
or otherwise combined), including with respect to the production, injection,
compression, treatment, storage, measuring, gathering or transportation of
hydrocarbons therefrom or allocated thereto; and

 

 
(e)
all buildings, structures, improvements, expansions, erections, works and
fixtures now or hereafter brought, built, erected, constructed, placed or

 


 

   
otherwise situate on the lands in Exhibit 1 (or lands with which said lands are
now or hereafter pooled, unitized, grouped or otherwise combined);

 
and in particular, but without limitation, the rights and interests of the
Corporation referred to in Exhibit "1" hereto.
 


 

677965.v5 

10

--------------------------------------------------------------------------------




EXHIBIT "1" TO SCHEDULE "A" TO THAT $____________________ DEBENTURE DATED
SEPTEMBER ______, 2005 GRANTED BY QUEST CANADA CORP.
 


 


 
LAND SCHEDULE
 
[Intentionally Left Blank]
 


 

677965.v5 

11

--------------------------------------------------------------------------------

- -


SCHEDULE "B" ATTACHED TO AND FORMING PART OF THE DEBENTURE GRANTED BY QUEST
CANADA CORP. TO THE LENDERS AND DATED THE ____ DAY OF SEPTEMBER, 2005




Names
of Lenders
Addresses
of Lenders
                                                       





12

--------------------------------------------------------------------------------


 